DETAILED ACTION
This office action is in response to the amendment filed on June 29, 2022. Claims 2 and 3 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 3, is objected to because of the following informalities:  Claim 3 depends from cancelled clam 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are Finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, discloses that, “an inner surface of the channel snugly fits against within the channel…” However, the inner surface of the channel actually forms the channel (see Figure 3). Thus, it is unclear how the inner surface of the channel fits snugly against itself. Did the applicant mean to disclose that “an inner surface of the channel snugly fits against the handle? Is there some other component of the channel that the inner surface fits snugly against (e.g. an outer surface or a vertical surface)? In addition, it not clear what the term “snugly” actually limits. What is a “snugly” connection? Is this a tight connection? Is there space between the components for allowing “play” during normal operation? In order to expedite prosecution, the examiner has interpreted claim 1 as disclosing, “an inner surface of the channel snugly fits against within the channel…” or “an inner surface of the channel snugly fits against the handle”.  In addition, the examiner has provided a definition for the term “snugly” in the rejection below, thus when a reference meets the definition, it will also meet the limitation of the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are Finally rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Smeaton (0169489) in view of Kowats (5862721). 

In reference to claim 2, As Best Understood, Smeaton discloses a backflow valve opening system, comprising: a backflow valve (A, Figure 1) having a valve body (at A’) and a handle (see figures below) extending therefrom, the handle having an elongated shaft (see figures below) configured to rotate relative to the valve body, the handle having a width and a length (see figures below), a tool (B’, Figure 3) configured to removably secure over and engage with the handle (Figure 1), the tool having: a body (B’) forming a channel (formed as the inner space within B’ extending horizontally between opposing prongs C and extending vertically to the horizontal dotted line, see Figure 3 and the Figure on page 6 below) extending from a first side (i.e. a front side, also see figures below) to a second side (i.e. a rear side, also see figures below), the channel extending upward from a bottom surface (i.e. bottom of prongs C, see figures below) of the body, the channel having contouring (i.e. a flat contouring, see horizontal dotted line in Figure 3 and in the figures below) that matches the elongated shaft contouring (i.e. flat contouring) of the handle (see figures below), such that an inner surface (i.e. formed as the horizontal dotted line in Figure 3) of the channel snugly (note; the definition of “snugly” according to www.dictionary.com is defined as being; “closely or tightly to the contours of…an object”) fits against within the channel (because the horizontal dotted line fits “closely or tightly” to the vertical dotted lines/contours of the channel, which are also within the channel thereby meeting the definition above and thus the limitations of the claim, see Figure 3), or such that an inner surface (i.e. formed as the horizontal dotted line in Figure 3) of the channel snugly fits against the handle (Figure 1), an adapter (D’) extending from and integral with a top surface of the body (Figure 1), the adapter is configured to receive a hand tool (D), a notch (note; the definition of the term “notch” according to www.dictionary.com is defined as being; “an angular or V-shaped cut, indentation, or slit in an object” and “indentation” is defined as being; “a cut, notch, or deep recess”. Under a first interpretation, the notch is formed at “a”, which is clearly shown as being, an indentation or cut in the body thereby meeting the definitions above, see Figures 1 and 3. Or under a second interpretation, the notch is formed as an angular or V-shaped cut at an upper portion of the body, see figures below) extending into a side surface (note; under the first interpretation of the notch, the side surface is formed as a lateral or side surface of the body. Under the second interpretation of the notch, the side surface is formed as an upper side surface of the body, see figures below), wherein the channel is configured to secure over the backflow valve handle (Figure 1) and wherein the adapter is configured to receive torque from a user to loosen the backflow valve handle via the tool (Page 1, Column 2, Lines 7-23). 
	Smeaton lacks forming, the adapter with a hexagonal shape. 
However, Kowats teaches that it is old and well known in the art at the time the invention was made to provide a similar tool (10) comprising an adapter (18) having a hexagonal shape (outer surface, see Figures 1-2, Column 1, Line 61-Column 2, Line 3 and Column 2, Lines 44-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the adapter, of Smeaton, with the known technique of providing an adapter having a hexagonal shape, as taught by Kowats, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having an adapter which can receive either a ratchet drive or a standard wrench thereby allowing a user to work in extremely close areas. 
[AltContent: arrow][AltContent: textbox (Width of Handle)][AltContent: connector][AltContent: connector][AltContent: textbox (Length of Handle)][AltContent: arrow]
    PNG
    media_image1.png
    464
    740
    media_image1.png
    Greyscale




[AltContent: textbox (Channel extending upward to horizontal dotted line)][AltContent: ][AltContent: textbox (Flat contouring of Channel)][AltContent: arrow][AltContent: textbox (Channel)][AltContent: ][AltContent: arrow][AltContent: textbox (2nd interpretation of Notch)][AltContent: arrow][AltContent: textbox (1st interpretation of Notch)]
    PNG
    media_image2.png
    458
    275
    media_image2.png
    Greyscale


In reference to claim 3, Smeaton discloses a method of opening a backflow valve, the method comprising: providing the tool of claim 1; securing the tool over the handle of the backflow valve such that the handle is positioned within the channel (Figure 1 and Page 1, Column 2, Lines 10-12), engaging the hand tool with the adapter (D’, Page 1, Column 2, Lines 14-15) and providing torque to the tool via the hand tool (D) to loosen the handle (Page 1, Column 2, Lines 7-23).
Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive. 
Applicant contends that, “The Applicants submit that features amended in the base claims are unique to the present application. In comparison to the art, it is believed that the art does not disclose nor teach a backflow valve having a valve body and a handle extending therefrom, the handle having an elongated shaft configured to rotate relative to the valve body; and, a body forming a channel extending from a first side to a second side, the channel extending upward from a bottom surface of the body, the channel having contouring that matches a shaft contouring of the handle.” However, the examiner respectfully disagrees with this statement. The examiner has provided annotated figures above (see page 6 above) which clearly show a tool meeting the limitations of the claims including the backflow valve (A) having a valve body (A’) and a handle extending therefrom (see Figure on page 4 above), the handle having an elongated shaft configured to rotate relative to the valve body (see figures 1-3) and, a body (B’) forming a channel (formed as the inner space within B’ extending horizontally between opposing prongs C and extending vertically to the horizontal dotted line, see Figure 3 and the Figure on page 6 above) extending from a first side to a second side (see Figure on page 6 above), the channel extending upward from a bottom surface of the body (see Figures on page 6 above), the channel having contouring (i.e. flat contouring) that matches the elongated shaft contouring (i.e. flat contouring) of the handle (see Figures on page 6 above). Since, all of the structural limitations have been met the examiner believes that the rejection is proper and thus is maintained. 
Applicant also contends that, “Smeaton (US169489) FIG. B below is taken from FIG. 4 of the art. Although relevant in the art, it is submitted that the art fails to teach features hereby amended in the claims. The Applicants submit that features amended in the base claims are unique to the present application.” However, the examiner respectfully disagrees with this statement. The newly amended features in the base claim include; a handle having a length and a width, an inner surface of the channel snugly fitting against within the channel and the adapter being integral with a top surface of the body. 
The examiner has clearly shown in the rejection above that the handle has a length and a width (see Figure on page 6 above) thereby meeting the limitations of the claim. 
Next, the examiner has also clearly explained in the rejection above, how the horizontal inner surface of the channel (see horizontal dotted line in Figure 3) snugly fitting against within the channel, because as discussed in the rejection above, the definition of “snugly” according to www.dictionary.com is defined as being; “closely or tightly to the contours of…an object”) and since the horizontal dotted line (see Figure 3) fits “closely or tightly” against the vertical dotted lines/contours of the channel, which are also within the channel, the definition of “snugly” has been met and thus the limitations of the claim are also met. And, the examiner has also provided another interpretation, in order to expedite prosecution, showing that the horizontal inner surface of the channel (see horizontal dotted line in Figure 3) snugly fitting against the handle, just in case this is what the applicant was trying to disclose. 
And, the examiner has also clearly shown that the adapter (D’) is integral with a top surface of the body (B’, see Figures 1 and 3). Since, all of the structural limitations of the claim have been met the examiner believes that the rejection is proper and thus is maintained.
The examiner has also considered the arguments with respect to Kowats, on pages 5-6, but notes that Kowats was only used for providing an adapted with a hex shape. The applicant fails to provide any arguments pertaining to why this reference could not be combined with Smeaton therefore these arguments are considered moot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Specifically, applicant further defined claim 1 with, “an inner surface of the channel snugly fits against within the channel…” This newly added limitation required a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention, to be made, as previously discussed above. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723